DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3, 5, 8-10, 29 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2018/0124749 A1, hereinafter “Park”).
 	Regarding claims 1, 29, and 33,  Park teaches a first electronic device (fig. 28)  in a wireless communication system, comprising a processing circuitry configured to: receive, from a second electronic device (fig. 29) by at least one of radio resource control (RRC) signaling or physical layer signaling (Figs. 9-12, 23-26, ¶ [0119], ¶ [0122]), resource configuration information for accessing an operating channel in a non-licensed spectrum to be used for a transmission of data or control information by the first electronic device to the second electronic device, wherein the resource configuration information indicates consecutive time resources allocated in the non-licensed spectrum to be used for the transmission by the first electronic device to the second electronic device (Figs. 9, 10, 24, 26,  ¶ [0155]-¶ [0159], ¶ [0253], the eNB transmits an M-UL grants for allocating to the UE a plurality of UL subframes #1, #2, #3, and #4 communicable through an unlicensed band, ¶ [0199], the eNB may transmit a dynamic control signal indicating a UL subframe in which LBT has to be performed), wherein a sum of the consecutive time resources for the transmission  comprises a time period having a time period starting point and a time period ending point, and  wherein, the resource configuration information comprises information of plural channel clear assessment (CCA) time offsets for the transmission relative to the time period starting point (Figs. 9, 10, 16-21, 24, 26, ¶ [0163], start information and end (length) information indicating consecutive UL subframes for transmission of UL data by using an unlicensed band may be notified using i) one grant, ii) two grants, respectively, or iii) one grant and a physical layer (Layer 1, L1) signal (e.g., common/dedicated DCI of a PDCCH), ¶ [0178], ¶ [0181], ¶ [0192], ¶ [0194], the UE may perform transmission without LBT during N consecutive UL subframes if succeeding in LBT once. That is, LBT is performed once every N subframes among allocated UL subframes. The value N is semi-statically indicated to the UE by the eNB through an MAC CE, RRC signaling, or a high-layer message. ¶ [0199], the eNB may transmit a dynamic control signal indicating a UL subframe in which LBT has to be performed), and perform a CCA process for the transmission, the CCA process comprising: performing a first CCA for the transmission prior to the time period starting point (¶ [0253], The eNB transmits an M-UL grants for allocating to the UE a plurality of UL subframes #1, #2, #3, and #4 communicable through an unlicensed band. A UE immediately before a UL subframe #1 performs and succeeds in LBT for a CCA or an ECCA 2410, and transmits UL data #1 and #2 during UL subframes #1 and #2. ¶ [0193], ¶ [0194], and ¶ [0199]); upon determining that the first CCA is unsuccessful, performing one or more additional CCAs at corresponding consecutive CCA time offsets from the time period start point until one of the one or more additional CCAs is determined to be successful (figs. 16-21, 24, ¶ [0193], ¶ [0194], the UE may perform transmission without LBT during N consecutive UL subframes if succeeding in LBT once. That is, LBT is performed once every N subframes among allocated UL subframes. The value N is semi-statically indicated to the UE by the eNB through an MAC CE, RRC signaling, or a high-layer message, ¶ [0208], If the UE fails in LBT for the first two UL subframes (i.e., the subframes #5, #6, and #7) and succeeds in LBT for the end UL subframe (i.e., the subframe #7) (1710), the UE transmits UL data in the subframe #7, ¶ [0214], ¶ [0253]); and one of: upon determining the one of the one or more additional CCAs is successful, accessing the operating channel, for the transmission, at an offset corresponding to the one of the one or more additional CCAs that has been determined to be successful (¶ [0208], If the UE fails in LBT for the first two UL subframes (i.e., the subframes #5, #6, and #7) and succeeds in LBT for the end UL subframe (i.e., the subframe #7) (1710), the UE transmits UL data in the subframe #7, ¶ [0214], ¶ [0253], ¶ [0254], If succeeding in the LBT immediately before the UL subframe #3, then the UE transmits the UL data #3 and #4 during the UL subframes #3 and #4 ), or  upon determining none of the one or more additional CCAs is successful before all of the one or more additional CCAs are expired, not accessing the operating channel for the transmission (¶ [0208], If the UE fails in LBT for all of the allocated UL subframes (that is, the subframes #5, #6, and #7) (1708), the UE has no transmission occasion of UL data. ¶ [0254], Immediately before the UL subframe #1, the UE attempts LBT for CCA or ECCA 2435, but fails in LBT. The UE then waits during the UL subframes #1 and #2 without performing transmission).
 	Regarding claim 2, Park teaches the first electronic device of claim 1, wherein the first electronic device is a user equipment, and the second electronic device is a base station (figs. 24, 28, 29). 
 	Regarding claim 3, Park teaches the first electronic device of claim 1, wherein the ending point of each of the consecutive time resources is the same, or the ending point of each of the consecutive time resources is time-resource specific (figs. 10-12, 24, ¶ [0151], ¶ [0155]-¶ [0159], ¶ [0162]).
 	Regarding claim 5, Park teaches the first electronic device of claim 3, wherein the resource configuration information is received by the at least one of RRC signaling or physical layer signaling by at least one of the following: receiving, for each of the consecutive time resources, information about the starting point, the ending point and the plural CCA offsets by the RRC signaling; receiving, for each of the consecutive time resources, information about the starting point, the ending point and the plural CCA offsets by the physical layer signaling; or receiving, for each of the consecutive time resources, information about the starting point and the ending point by the RRC signaling, and receiving information about the plural CCA offsets by the physical layer signaling (Figs. 9-12, ¶ [0122], ¶ [0142] ¶ [0151], ¶ [0162], ¶ [0163], ¶ [0175]).
 	Regarding claim 8, Park teaches the first electronic device of claim 1, wherein the CCA process corresponds to a type 2 Listen Before Talk (LBT) process (¶ [0211], LBT in category 2).
 	Regarding claim 9, Park teaches the first electronic device of claim 8,
wherein, if the transmission is for the control information, the CCA corresponds to one type 2 LBT; or wherein, if the transmission is for the data, the CCA corresponds to two or more type 2 LBTs (figs. 9-12,  ¶ [0193], the UE performs LBT before every allocated UL subframe. ¶ [0194], In an embodiment, the UE may perform transmission without LBT during N consecutive UL subframes if succeeding in LBT once. ¶ [0199], the eNB may transmit a dynamic control signal indicating a UL subframe in which LBT has to be performed, ¶ [0211], LBT in category 2).
 	Regarding claim 10, Park teaches the first electronic device of claim 1, wherein the processing circuitry is further configured to perform the following operations for channel access in a non-licensed spectrum configured with Frame-Based Equipment (FBE): receive a synchronization signal and/or reference signal; and transmit a measurement report to a Base Station (BS) (¶ [0068], a UE measures a reference signal (RS) 202 of an eNB and reports a signal quality of the RS 202 to the eNB through a channel quality indicator (CQI) 204. The RS 202 of the eNB may include a common/cell-specific reference signal (CRS) or a channel state information-reference signal (CSI-RS) commonly given to all UEs in a service area of the eNB or a UE-specific RS given to a particular UE, ¶ [0265]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Nokia (“On channel access for autonomous UL access,” 3GPP R1-1713861).
 	Regarding claim 7, Park teaches the electronic device of claim 1, the terminal receives an authorization to use an operating channel from a Base Station (BS) during a channel occupancy time of the terminal (figs. 9-12, 24);  performs at least one of the following: directly perform uplink transmission by using the operating channel at any time in a first period after the transmission from the BS ends; or perform CCA for the operating channel after the first period, and perform uplink transmission by using the operating channel after the CCA succeeds (Figs. 9-12, ¶ [0149]-¶ [0151], ¶ [0193], the UE performs LBT before every allocated UL subframe. ¶ [0194], In an embodiment, the UE may perform transmission without LBT during N consecutive UL subframes if succeeding in LBT once. ¶ [0199], the eNB may transmit a dynamic control signal indicating a UL subframe in which LBT has to be performed, ¶ [0105]).
 	Park does not explicitly teach wherein the processing circuitry is further configured to: transmit an authorization to use an operating channel to a Base Station (BS) during a channel occupancy time of the terminal.
	Nokia teaches transmit an authorization to use an operating channel to a BS during a channel occupancy time of the terminal (page 4, the COT initiated by an autonomous UE can be shred to the eNB for DL transmission).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit, from the terminal, an authorization to use an operating channel to a BS during a channel occupancy time of the terminal in the system of Park to further enhance industrial applicability.
Response to Arguments
8.	Applicant's arguments filed on July 8, 2022 have been fully considered but they are not persuasive. 
	Examiner respectfully submits that amended claims 1, 29 and 33 are anticipated by Park, as set forth above.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477